                          UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                        No. 5:20-cv-411-8O

 HELEN JO TALIAFERRO, et al. ,                      )
                                                    )
                 Plaintiffs,                        )
         V.                                         )
                                                    )        ORDER GRANTING STAY
 THE NORTH CAROLINA STATE BOARD                     )
 OF ELECTIONS; et al. ,                             )
                                                    )
                 Defendants.                        )


       THIS MATTER comes before the Court on defendants' motion for a stay of all further

proceedings in this matter. Plaintiffs have consented to the motion and the Court finds that good

cause is shown therefore.

       Accordingly, the motion is    GRA TED .     All proceedings in this matter are stayed for sixty

days from the date of entry of this Order. To the extent that the matter is not yet resolved at that

time, the parties shall file a joint status report with the Court within sixty days of the entry of this

Order along with a motion to continue the stay .

       So ORDERED.


        Dated:   I I~ t r ~ t V                         ~w./J~
                                                        Chief United States District Judge




        Case 5:20-cv-00411-BO Document 46 Filed 11/23/20 Page 1 of 1
